DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: In line 2, before ‘mullion’, please insert – the --.  Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blocks disposed on the periphery of the stamens and embedded in grooves of the outer frames as claimed in claim 4; the cards inserted into the interior of the horizontal frame as claimed in claims 10-11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it is unclear to the examiner what the flower body is since the applicant discloses a crown body in the drawings. Also in line 5, the applicant claims that the flower body is disposed in a window pane. It is unclear to the examiner where the window pane is located in the grille disclosed in the drawings. 
Claim 2 recites the limitation "the second fixed portion" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the phrase ‘the position that the stamens embedded in the outer frames has protruded edges disposed thereof’ does not make any sense to the examiner.
Claim 8 recites the limitation "the front position and the rear position of the mullion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene, Jr. (US Patent No. 8,528,279).
For claim 1, Greene, Jr. discloses a grille decorative flower structure (fig. 1), comprising: a horizontal frame (fig. 1, horizontal part of 4); a mullion (fig. 1, vertical part of 4); and a flower body (fig. 3, 12, 14, 52), disposed in a window pane (fig. 1, 6) surrounded by the horizontal frame and the mullion; wherein the flower body is fixed on the horizontal frame or the mullion; wherein the flower body comprises outer frames (12, 14) that are interlocked; wherein the outer frames are interlocked and then engaged to the horizontal frame or the mullion.
For claim 2, Greene, Jr. discloses that the outer frames further comprise a first fixed portion (14) and a second fixed end (12); wherein the first fixed portion and the second fixed portion are interlocked (figs. 3-4).
For claim 3, Greene, Jr. discloses that the flower body further comprises stamens (fig. 3, 52) fixed by the outer frames; wherein the outer frames and the stamens are detachably fixed.
For claim 12, Greene, Jr. discloses that the flower body comprises the outer frames (fig. 3, 12, 14) that are interlocked.
For claim 13, Greene, Jr. discloses that the flower body further comprises the stamens (fig. 3, 52) engaged to the outer frames.
For claim 14, Greene, Jr. discloses that the stamens (fig. 3, 52) are interlocked to be clamped in the outer frames (via fig. 4, 28 vertical clamping force).
For claim 15, Greene, Jr. discloses that the outer frames further comprise a first fixed portion (14) and a second fixed end (12); wherein the first fixed portion and the second fixed portion are interlocked (figs. 3-4).
For claim 16, Greene, Jr. discloses that the outer frames further comprise a hollow portion (fig. 3, 54) for accommodating the stamens (52); wherein the stamens are placed in the hollow portion and fixed on the outer frames.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633